                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CV-2 17-BO


SHANNO PARKER and MYSTERY        )
MCINTYRE, on behalf of themselves)
                                 )
and all others similarly situated ,
                                 )
                Plaintiffs,      )
                                 )
V.                               )                                  ORDER
                                 )
K&L ENTERTAINMENT, I C, d/b/a THE)
GENTLEME ' S PLAYHOUSE and       )
KRISHAN LAL,                     )
                                 )
                Defendants.      )


       This cause comes before the Court on plaintiffs ' motion to compel defendants ' compliance

with the Court' s conditional certification order. On December 21 , 2020, this Court granted

plaintiffs' motion for conditional certification under Section 216(b) of the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq., and authorized notice to individuals who worked as exotic dancers at

Gentlemen's Playhouse strip club any time between May 2017 and the date of final judgment of

this action. The order required defendants to "produce a computer readable list of names; last

known addresses ; home and cellular phone numbers; work and personal email addresses; and the

names and URLs to the Facebook, Instagram , Twitter, WhatsApp, WeChat, SnapChat, and TikTok

pages" of the potential class members and to post the notice in their own strip club and on their

social media pages . Defendant has not compli ed with this order.

       Accordingly, for good cause shown, plaintiffs motion to compel defendants' compliance

[DE 46] is GRANTED. It is ORDERED that defendants shall comply fully with the production

and posting requirements of the Court's December 21, 2020 order granting conditional




         Case 5:20-cv-00217-BO Document 49 Filed 04/19/21 Page 1 of 2
certification within ten days of the entry of this order. Defendants are also DIRECTED to comply

with the Court' s May 4, 2021 order to cause new counsel to file a notice of appearance or, in the

case of the individual defendant, to file a notice of self-representation within fourteen days of entry

of this order. Failure to file a notice of self-representation or cause new counsel to fi le a notice of

appearance may result in sanctions, including but not limited to dismissal or default judgment.




SO ORDERED, this      /J!.   day of April, 2021.




                                                   2
          Case 5:20-cv-00217-BO Document 49 Filed 04/19/21 Page 2 of 2
